FILED
                            NOT FOR PUBLICATION                               MAR 10 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DEVI DASS,                                       No. 09-73763

              Petitioner,                        Agency No. A096-494-626

  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                          Board of Immigration Appeals

                       Argued and Submitted March 3, 2014
                                Portland, Oregon

Before: TROTT and W. FLETCHER, Circuit Judges, and BLOCK, District
Judge.**




       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Frederic Block, Senior United States District Judge for
the Eastern District of New York, sitting by designation.
      Devi Dass petitions for review of a decision of the Board of Immigration

Appeals (“Board”) affirming an Immigration Judge’s (“IJ”) decision denying

Dass’s application for asylum, withholding of removal, and protection under the

United Nations Convention Against Torture (“CAT”). The Board denied the

application because Dass failed to show that he was persecuted on account of a

protected ground and failed to show that he is more likely than not to be tortured if

he is returned to India.

      Dass contends that he was persecuted on account of imputed political

opinion. The Board accepted the IJ’s finding that Dass testified credibly, but held

that even accepting all of his testimony as true, the evidence failed to show that

Dass was persecuted on account of a protected ground as required under the

Immigration and Nationality Act. See 8 U.S.C. § 1101(a)(42)(A). Although Dass

was a victim of physical mistreatment, it was a byproduct of a legitimate criminal

investigation. Accordingly, it did not constitute persecution on account of a

protected ground. See Dinu v. Ashcroft, 372 F.3d 1041, 1044-45 (9th Cir. 2004).

The Board also concluded that Dass’s subsequent extortion did not constitute

persecution on account of a protected ground, affirming the IJ’s factual finding that

the arrest was used only as a pretext to extort money from Dass.




                                          2
      Turning to the application for protection under the CAT, Dass relies on a

country report by the U.S. State Department that discusses human rights abuses in

India. However, for multiple reasons, the report fails to show that he is more likely

than not to be tortured: Dass testified that he is Hindu and is therefore a member of

the country’s majority population, and he is not affiliated with any targeted militant

or terrorist group identified in the report. Furthermore, there is no suggestion that

his family, which remains in India, has suffered persecution of any sort.

      Accordingly, Dass has failed to meet his burden to show that the record

compels the conclusion that he is entitled to protection under the CAT. See 8

C.F.R. § 208.16(c)(2); see also INS v. Elias-Zacarias, 502 U.S. 478, 481, 483-84

(1992).

      PETITION FOR REVIEW DENIED.




                                          3